     Case 1:20-cr-00151-NONE-SKO Document 34 Filed 02/11/21 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    BENJAMIN A. GERSON, NY Bar # 5505144
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      JOSE FERNANDO GOMEZ-MOREIRA
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00151-NONE-SKO
12                      Plaintiff,                  STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE
13     vs.
14     JOSE FERNANDO GOMEZ-                         Date: March 17, 2021
       MOREIRA,                                     Time: 1:00 p.m.
15                                                  Judge: Hon. Sheila K. Oberto
                       Defendant.
16
17
18            The parties, through their respective counsel, Laura Withers, Assistant United States
19    Attorney, counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender,
20    counsel for the defendant, Jose Fernando Gomez-Moreira, hereby stipulate and jointly move this
21    Court to continue Mr. Gomez-Moreira’s status conference from February 17, 2021 to March 17,
22    2021.
23            The defense is still awaiting receipt of records necessary to Mr. Gomez-Moreira’s case
24    from the Executive Office of Immigration Review. On December 17, 2020, defense counsel
25    received assurances that the requested records would be expedited. Despite these assurances the
26    records have yet to arrive. Defense investigators have renewed their efforts to secure records as
27    quickly as possible.
28            The parties request this continuance with the intention of conserving time and resources
     Case 1:20-cr-00151-NONE-SKO Document 34 Filed 02/11/21 Page 2 of 2


 1    for both the parties and the Court. The parties agree that the delay resulting from the continuance
 2    shall be excluded in the interests of justice, including but not limited to, the need for the period
 3    of time set forth herein for effective defense preparation, defense investigation, and plea
 4    negotiation purposes pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
 5                                                   Respectfully submitted,
 6                                                   McGREGOR SCOTT
                                                     United States Attorney
 7
 8    Dated: February 10, 2021                       /s/ Laura Withers
                                                     LAURA WITHERS
 9                                                   Assistant U.S. Attorney
10
11    Dated: February 10, 2021                       HEATHER E. WILLIAMS
                                                     Federal Defender
12
13                                                   /s/ Benjamin A. Gerson
                                                     BENJAMIN A. GERSON
14                                                   Assistant Federal Defender
                                                     Attorney for Defendant
15                                                   JOSE FERNANDO GOMEZ-MOREIRA
16
17                                                 ORDER
18              GOOD CAUSE APPEARING, the above stipulation to continue case 1:20-cr-00151 to
19    March 17, 2021, is hereby accepted and adopted as the order of this Court.
20
      IT IS SO ORDERED.
21
22    Dated:        February 11, 2021                                /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

      ddA
        Gomez-Moreira - Stipulation to Continue        -2-
